FILED

 

UNITED STATES DISTRICT COURT NOV 2 0 201‘!
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. District 8. Bankruptcy
Courts tor the District of Columbia
)
BRYAN WILSON, )
)
Plalmlff’ ) Case: 1:14-cv-01964
) Assigned To : Unassigned
V' ; Assign. Date : 11/20/2014
‘ ' : Pro Se Gen. Civil
THOMAS D. ENGLE, et al., ) Descr'pt'on
)
Defendants. )
)
MEMORANDUM OPINION

Plaintiff brings this action against Thomas D. Engle and Burke & Engle, P.L.L.C.,
counsel appointed by the District of Columbia Court of Appeals to represent plaintiff on direct
review Of his criminal conviction in the Superior Court Of the District of Columbia. See Compl.
at 1. He alleges that counsel “had not properly researched controlling law” relevant to an
argument that a government witness had been coerced'into testifying against him at trial. See id.
at 2-3. As a result, plaintiff alleges, counsel “rejected a viable claim which would have secured a

more favorable outcome (i.e. remand for hearing) to the plaintiff 5 direct appeal.” Id. at 3. For
counsel’s alleged “legal malpractice and breach Of ﬁduciary duty,” plaintiff demands

compensatory damages totaling $1,500,000. Id. at 4.

Twice plaintiff has brought — and lost — a claim of ineffective assistance of appellate
counsel. See Wilson v. O’Brien, 869 F. Supp. 2d 169 (D.D.C. 2012) (denying ineffective
assistance of appellate claim), appeal dismissed per curiam, NO. 12-5225, 2013 WL 216328, at

*1 (DC. Cir. Jan. 4, 2013); Wilson v. United States, No. 07-CF-1097 (D.C. Ct. Of App. ﬁled

Sept. 10, 2010) (per curiam) (order denying pro se motion to recall the mandate). These rulings

preclude plaintiff’s pursuit of a third claim of ineffective assistance of appellate counsel. See
McCord v. Bailey, 636 F.2d 606 (DC. Cir. 1980) (ﬁnding that legal malpractice claim barred
after adverse determination of ineffective assistance of counsel claim), cert. denied, 451 US. 983
(1981). He cannot evade this outcome by casting his claim as one for legal malpractice, see
Smith v. Pub. Defender Serv. for the Dist. of Columbia, 686 A.2d 210 (DC. 1996), or for breach

of ﬁduciary duty, see Hinton v. Rudasill, 384 F. App’x 2 (DC. Cir. 2010) (per curiam).

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint because it fails to state a claim upon which relief can be granted. An

Order consistent with this Memorandum Opinion is issued separately.

 

DATEzlle/lOl‘i’ W

Unite States District Judge